178 F.2d 405
ESTATE of J. B. LANGHAM, Deceased, et al., Appellants,v.AMERICAN NATIONAL BANK OF BEAUMONT, Appellee.
No. 12870.
United States Court of AppealsFifth Circuit.
Jan 6, 1950.

Appeal from the United States District Court for the Eastern District of Texas; Randolph Bryant, Judge.
David Hubert O'Fiel, Beaumont, Tex., for appellants.
Will E. Orgain, Beaumont, Tex., for appellee.
Before McCORD, and WALLER, Circuit Judges, and RICE, District Judge.
PER CURIAM.


1
A careful examination of the record and pleadings filed in this case lead us unerringly to the conclusion that this cause is governed by the decision of this court in Langham's Estate v. American Nat. Bank of Beaumont, 5 Cir., 165 F.2d 968, and that this prior adjudication is conclusive upon the issues here presented.  See also, Rock Spring Distilling Co. v. W. A. Gaines & Co., 246 U.S. 312, 38 S. Ct. 327, 62 L. Ed. 738; Southern Pacific R. Co. v. U.S., 168 U.S. 1, 48, 18 S. Ct. 18, 42 L. Ed. 355; Rio Bravo Oil Co. v. Hebert, 130 Tex. 1, 106 S.W.2d 242; 50 C.J.S.,Judgments § 736, pages 235, 239.


2
It follows that the judgment appealed from is correct and it is hereby


3
Affirmed.